DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 11 January 2021. Presently, claims 1-7 and 9-21 are pending. Claim 8 has been canceled. Claim 21 is new.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Regarding the rejection of claim 18, Applicant argues that modifying the circumferential ends of the blade outer air seal segments would be superfluous because the base reference, Freeman (U.S. 2018/0340440), provides strip seals 80. This argument is not persuasive. Freeman [0083] describes seal 80 on the shroud segments (location A in annotated Fig 5 below), specifically on the attachment unit, which is where they are shown in Fig 6. They are not shown or described on the blade track segments (location B). The proposed location of the groove and angle of Hafner is on the seal segments at B in the Figure below. When there is a seal at A, an additional sealing feature at B can improve function by reducing hot air flowing across the outside of the blade track segment 326, which reduces heating of the parts and increases efficiency of the engine.
[AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    381
    453
    media_image1.png
    Greyscale

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 12-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman ‘035 (US 2015/0377035).
[AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image2.png
    458
    608
    media_image2.png
    Greyscale



A blade outer air seal assembly, comprising: 
a blade outer air seal (turbine shroud 110, [0036]) having a plurality of seal segments (blade track segments 136 comprising arcuate runners 162) extending circumferentially about an axis (20, see Fig 3) and mounted in a support structure (mount body 119, see Fig 2) via a carrier (carrier segment 134 together with seal supports 180, 181); and
wherein each of the seal segments (136) has a base portion (162) extending between a first circumferential side and a second circumferential side (see Fig 5, adjacent seals 133) and from a first axial side to a second axial side (arcuate edges of 162 in Fig 5, see also forward and aft ends of 136 in Fig 2), wherein a first (164, see Fig 5, [0048]) and second hook (166) extend along the base portion in an axial direction (Fig 3 shows profile of hooks from axial direction, Fig 5 shows that they extend in the axial direction), the first and second hooks (164, 166) extend a hook distance (A in annotated Fig 5 above) in the axial direction (i.e. parallel to 133 in Fig 5, see also Fig 2, where horizontal is the axial direction, and where length of upper portion of 136 is shorter than lower portion of 136), each base portion (162) extends axially forward of the first and second hooks a forward distance (B) and axially aft of the first and second hooks an aft distance (C), the forward and aft distances smaller than the hook distance (see relative axial dimension in Fig 5 and Fig 2), the first and second hooks engaged with the carrier ([0053], see Fig 3), and wherein the carrier has a wall forward or aft of the first and second hooks (see Fig 2, carrier 134 has walls and extending radially inward of the first and second hooks.
Regarding claim 2, Freeman ‘035 discloses:
the wall (144, 146) extends circumferentially between the first and second hooks (172, see Figs 3-5).
Regarding claim 12, Freeman ‘035 discloses:
the wall is forward of the first and second hooks (one of walls 144 and 146 is forward, and one is aft, see Figs 2 and 5).
Regarding claim 13, Freeman’035 discloses:
the carrier includes first and second carrier hooks (181, 182) engaged with the first and second hooks (172, [0048]).
Regarding claim 14, Freeman ‘035 discloses:
the carrier comprises a plurality of carrier segments (134) arranged circumferentially about the axis (see Fig 3).
Regarding claim 16, Freeman ‘035 discloses:
the carrier is a metallic material ([0039]: 181 and 182 are metal, [0041]: 134 is metal).
Regarding claim 17, Freeman ‘035 discloses:
the blade outer air seal is a ceramic material ([0047]).

s 1, 2, 13, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaffrey (US 2016/0146053).
[AltContent: textbox (D)]
    PNG
    media_image3.png
    248
    357
    media_image3.png
    Greyscale
[AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Regarding claim 1, McCaffrey discloses:
 A blade outer air seal assembly ([0002]), comprising:
a blade outer air seal (74, [0044]) having a plurality of seal segments (72, [0044]) extending circumferentially about an axis (A, see Fig 2) and mounted in a support structure (casing 66) via a carrier (110, see Fig 4, [0053]); and
wherein each of the seal segments (72) has a base portion (80 exclusive of 94, see Fig 3, [0046]) extending between a first circumferential side (86) and a second circumferential side (88) and from a first axial side (90) to a second axial side (92), wherein a first and second hook (96, see Fig 3, [0049]) extend along the base portion in an axial direction (see Fig 3, noting that 90 is the leading edge and 92 is the trailing edge [0046], so the direction from 90 to 92 is the axial direction), the first and second hooks (96) extend a hook distance in the axial direction (B in annotated Fig 4 above) each base portion (80) extends axially forward of the first and second hooks a forward distance (A in annotated Fig 4 and axially aft of the first and second hooks an aft distance (C in annotated Fig 4 above), the forward and aft distances smaller than the hook distance (see Fig 4, A and C are each smaller than B), the first and second hooks engaged with the carrier (as would be understood from Fig 3 and Fig 5, and [0047], [0049], [0055]), and wherein the carrier has a wall (114, see Fig 4, [0056]) forward or aft (specifically aft) of the first and second hooks and extending radially inward of the first and second hooks (in annotated Fig 4, D indicated innermost portion of retention member 120, hook 96 is engaged outboard of this point, protrusion 128 is described as engaging “a radially inward portion of the base 100” [0058], the base 100 being of retention feature 94, and distinct from 80, which is mapped to the base in these claims).
Regarding claim 2, McCaffrey discloses: 
the wall (114) extends circumferentially between the first and second hooks ([0055], since wall 114 supports retention/carrier hooks 12, it extends at least along hooks 120, and appears to be described as annular in [0053], as described in [0058], one would interpret 114 and 128 to be annular to create a sealed space for cooling fluid).
Regarding claim 13, McCaffrey discloses: 
the carrier includes first and second carrier hooks (120, see Fig 5) engaged with the first and second hooks (96).
Regarding claim 16, McCaffrey discloses: 
the carrier (110) is a metallic material ([0055] “metical” is a typo fir metallic, as evidenced by discussion of welding).
Regarding claim 17, McCaffrey discloses: 
the blade outer air seal is a ceramic material ([0047]).
Regarding claim 21, McCaffrey discloses: 
the first and second carrier hooks extend in the axial direction for at least 90% of the hook distance (more than 100%, see annotated Fig 4, 120 extends for all of hook length B) and the first and second carrier hooks join the wall ([0055] “retention members 120 are integrally formed with the support structure 110 and are attached to both the axially extending portion 112 and the radially extending portion 114,” where 114 is the wall).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (US 2016/0146053) in view of Hafner (US 2018/0363476).
Regarding claim 3, McCaffrey does not disclose:
the first circumferential side has a protrusion or a groove configured to mate with the second circumferential side of an adjacent seal segment.
Hafner teaches:
gas turbine engine ceramic ([0014]) shroud seal segments ([0021], see Figs 1-3) with an endface angle. “[E]ndface angle 105 is from about 30 to about 
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade outer air seal of McCaffrey by modifying the circumferential edges of the seal segments at the hot gas path to be (i.e. at location B in the Annotated figure after ¶6 of this action) angled and overlapping with a groove and a protrusion configured to mate, as taught by Hafner, to obtain the benefit of reduced leakage flow between seal segments.
Regarding claim 4, the blade outer air seal of McCaffrey as modified by the angled and tortuous edge of Hafner teaches:
each first circumferential side has a protrusion and each second circumferential side has a groove (one of each per segment).
Regarding claim 6, the blade outer air seal of McCaffrey as modified by the angled and tortuous edge of Hafner teaches:
a first edge of first circumferential side and a second edge of second circumferential side are angled relative to the radial direction (as taught by Hafner).
Regarding claim 7, the blade outer air seal of McCaffrey as modified by the angled and tortuous edge of Hafner teaches:
the first and second edges have an angle between about 5° and 45 (Hafner [0023], as described above in the teachings of Hafner, teaches a 30º angle to the radial direction).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (US 2016/0146053) in view of Hafner (US 2018/0363476) as applied to claim 3 above, and further in view of Gallier (US 2018/0230839).
Regarding claim 5, the blade outer air seal of McCaffrey as modified by the angled and tortuous edge of Hafner does not disclose:
a rope seal is arranged between each of the plurality of seal segments.

    PNG
    media_image4.png
    718
    329
    media_image4.png
    Greyscale


Gallier teaches:
a gas turbine engine stationary shroud (100, see Fig 2) for surrounding a turbine blade (68) wherein adjacent shroud segments overlap in the circumferential direction and rope seals (200, [0033]) are placed between the overlapping segments to reduce leakage from the hot gas path ([0038]). The hole 118 (see Fig 3) for a pin mount may give the appearance that the segments pivot about 118; however, there is no evidence of this in the text, and the text explicitly states that other mounting methods are usable with the invention. Thus, the rope seals are applicable to any overlapping shroud segments.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the blade outer air seal of McCaffrey as modified by the angled and tortuous edge of Hafner by adding a rope seal between edges of adjacent overlapping segments to reduce leakage from the hot gas path.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman ‘035 (US 2015/0377035).in view of Hagle (US 5,074,748).
Regarding claim 9, Freeman ‘035 does not disclose:
a radial brush seal is arranged at a leading edge of the blade outer air seal.
Hagle teaches:
a gas turbine engine blade outer air seal having a radial brush seal (50a in Fig 5 and described in col 5 lines 36-58) at the leading edge and trailing edges 


    PNG
    media_image5.png
    429
    511
    media_image5.png
    Greyscale
Hagle
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade outer air seal assembly of Freeman ‘035 by including a radial brush at the leading and trailing edges of the blade outer air seal, as taught by Hagle to seal the hot gas path. In the combination, the brush seal is forward of the forward wall (Freeman 144) and aft of the aft wall (Freeman 146) because the walls are needed to retain the seal segment and because Hagle teaches the brush seals at the leading and trailing edges of the seal segment.
Regarding claim 10, the blade outer air seal assembly of Freeman ‘035 as modified by the brush seals of Hagle teaches:
the wall (Freeman 144, 146) is arranged between the radial brush seal (Hagle 50a) and the first and second hooks (Freeman 164, 166).
Regarding claim 11, the blade outer air seal assembly of Freeman ‘035 modified by Hagle as described above with reference to claim 9 and for the same reasons teaches:
a radial brush seal is arranged at a trailing edge of the blade outer air seal (see Hagle Fig 3, seal 24 at trailing edge of segment 10).

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2014/0161596) in view of McCaffrey (US 2016/0146053).

    PNG
    media_image6.png
    603
    370
    media_image6.png
    Greyscale

Regarding claim 1, Kulkarni discloses:
A blade outer air seal assembly, comprising:
a blade outer air seal (col 1 lines 6-8 “turbine shroud”) having a plurality of seal segments (inner shroud 18 with body 30, Fig 2 shows three segments) extending circumferentially about an axis and mounted in a support structure (see groove in radially outer/top side of 14 for attaching to a support structure, such as a turbine casing) via a carrier (outer shroud 14); and
wherein each of the seal segments has a base portion extending between a first circumferential side (near tongue 68) and a second circumferential side (near groove 72) and from a first axial side to a second axial side (axial direction is direction of sliding for installation, col 2 lines 27-39), wherein a first and second hook (circumferentially protruding portion of T-shaped protruding member 34) extend along the base portion in an axial direction (axial direction is direction of sliding for installation, col 2 lines 27-39), the first and second hooks extend a hook distance in the axial direction (hooks define direction of sliding, which is axial as described in [0015]), each base portion extends … axially aft of the first and second hooks an aft distance (see Fig 1, inner shroud 18 extends axially along shoulder 60, to a point indicated as 80 in Fig 1), the … aft distance smaller than the hook distance (as shown in Fig 1) the first and second hooks engaged with the carrier (col 2 lines 2-16), and wherein the carrier has a wall (60, col 2 lines 36-39) forward or aft of the first and second hooks and extending radially inward of the first and second hooks.
Kulkarni does not disclose:
each base portion extends axially forward of the first and second hooks a forward distance
the forward …distance smaller than the hook distance
Kulkarni discloses shoulder 60 for preventing axially aft movement of shroud segments 30 relative to outer shroud 14 ([0015], see Fig 1), but does not disclose any structure to limit axial movement of the shroud segments in the forward direction.
[AltContent: textbox (hot gas flow path)][AltContent: textbox (groove)][AltContent: textbox (front flange)]
    PNG
    media_image7.png
    232
    359
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    25
    109
    media_image8.png
    Greyscale

McCaffrey teaches:
a gas turbine engine shroud having axially slidable shroud segments retained in the aft direction by a wall 114, 128 of a support structure, and additionally having a seal 124 in a groove to axially bias the shroud segments toward the rear stop, and to provide sealing ([0056]). Inward of the seal, a front flange of the inner shroud segments provides a hot gas path (see Fig 4). The front biasing seal and the aft wall work together to retain the shroud segment in the axial direction.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade outer air seal of Kulkarni by providing a biasing seal at the forward end of the shroud to obtain the benefit of axially retaining the shroud segments by biasing them against the shoulder 60. In the 
Regarding claim 2, the BOAS of Kulkarni as modified by the biasing seal and forward flange of McCaffrey teaches:
the wall extends circumferentially between the first and second hooks (as shown in Fig 1, wall 60 extends along the entire circumferential length of the segments, including the portion between the hooks).
Regarding claim 3, the BOAS of Kulkarni as modified by the biasing seal and forward flange of McCaffrey teaches:
the first circumferential side has a protrusion (tongue 68) or a groove configured to mate (see Figs 2-4, col 2 line 62 - col 3 line 4) with the second circumferential side (groove 72) of an adjacent seal segment.
Regarding claim 4, the BOAS of Kulkarni as modified by the biasing seal and forward flange of McCaffrey teaches:
the first circumferential side has a protrusion (tongue 68) and the second circumferential side has a groove (groove 72).

the carrier includes first and second carrier hooks (protruding portions of T-shaped member 34) engaged with the first and second hooks (col 2 lines 2-16).
Regarding claim 14, the BOAS of Kulkarni as modified by the biasing seal and forward flange of McCaffrey teaches:
the carrier comprises a plurality of carrier segments arranged circumferentially about the axis (Fig 2 shows 2 carrier segments 14, Fig 1 is a perspective view, thus the circumferential ends of 14 in Fig 1 are understood to be ends indicating that 14 is segmented, as a perspective view would not have a cutaway or cross-section. Further, the grooves on the circumferential ends the carrier 14 shown in Figs 1 and 2 appear to be adapted to carry seals, which would only be needed if the carrier is segmented).
Regarding claim 15, the BOAS of Kulkarni as modified by the biasing seal and forward flange of McCaffrey teaches:
there are fewer carrier segments than seal segments (see Fig 1 - 1 carrier and 2 seal segments, see Fig 7, 2 carriers and space for 3 seal segments).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2018/0340440 to Rolls-Royce) in view of Hafner (US 2018/0363476).
Regarding claim 18, Freeman discloses:
A turbine section (20, see Figs 1 and 2, [0032]) for a gas turbine engine, comprising:
a turbine blade (13, see Fig 2) extending radially outwardly to a radially outer tip (adjacent 26) and for rotation about an axis of rotation (A, see Fig 1);
a blade outer air seal (turbine shroud assembly 20, [0034], 22, 24, 26 in Fig 2, specifically embodiment of Fig 5 322, 324, 326) having a plurality of segments (blade track segment 26/326) mounted in a support structure (case 19, see Fig 2) via a carrier (24/324), the plurality of segments arranged circumferentially about the axis of rotation and radially outward of the outer tip ([0004], see Fig 2);
at least one seal segment (326) having a base portion (342) extending between a first circumferential side (into the paper in Fig 5) and a second circumferential side (out of the paper in Fig 5) and from a first axial side (left side in Fig 5) to a second axial side (right side in Fig 5), a first hook extending from the base portion and circumferentially spaced from a second hook (the hooks are the circumferentially opposed ramp portions of one dovetail 344, each dovetail has two hooks), the first and second hooks extending along an axial length of the base portion (that is, they are uniform in axial section).; and
wherein the carrier has a circumferential wall (346, 350) that extends radially inward of the first and second hooks (when assembled).


wherein the first circumferential side has one of a protrusion and a groove, the first circumferential side configured to mate with the second circumferential side of an adjacent seal segment

    PNG
    media_image9.png
    133
    433
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    115
    442
    media_image10.png
    Greyscale


Hafner teaches:
gas turbine engine ceramic ([0014]) shroud seal segments ([0021], see Figs 1-3) with an endface angle. “[E]ndface angle 105 is from about 30 to about 90 degrees, from about 40 to about 80 degrees, from about 50 to about 70 degrees, or about 60 degrees” ([0023]). Angle 105 is complementary to the angle to the radial direction, so the angle to the radial direction is 0-60º, or 10-50º, or 20-40º, or about 30º. Hafner teaches the endface angle with various overlapping arrangements at their circumferential ends (see Fig 5, which is a section view of 5-5 in Fig 3), including a groove and a protrusion configured to mate (see bottom-most embodiment of Fig 5). It is known in the art that the endface angle and a tortuous path reduce leakage from the hot gas path by reducing the speed of hot gas leakage flow by requiring leakage flow to change directions.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine section of Freeman by modifying the circumferential edges of the seal segments to be angled and overlapping 
Regarding claim 19, the gas turbine engine of Freeman as modified by the angled and tortuous edge of Hafner teaches:
the carrier (attachment unit 324) is a metallic material ([0052]).
Regarding claim 20, the gas turbine engine of Freeman as modified by the angled and tortuous edge of Hafner teaches:
the blade outer air seal (blade track segment 326) is a ceramic material ([0052]).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shapiro (US 2017/0145860) teaches a gas turbine engine shroud with axial retention features/bosses. At [0041], Shapiro discloses:
“[T]he first and the second bosses 114, 116 have an axial length 154 that is the same as the axial length 152 of the shroud wall 101. Although, the axial length 154 of the first and the second bosses 114, 116 may be longer or shorter than the axial length 152 of the shroud wall 101. Furthermore, the first and the second bosses 114, 116 may have different axial lengths.”

    PNG
    media_image11.png
    338
    467
    media_image11.png
    Greyscale
Shapiro
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                             
	
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745